IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 17-0563
                                         444444444444

     BAYLOR SCOTT AND WHITE, HILLCREST MEDICAL CENTER, PETITIONER,
                                                 v.

                        RUTHEN JAMES WEEMS III, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                          JUDGMENT


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Sixth District, and having considered the appellate record, briefs, and
counsels’ arguments, concludes that the court of appeals’ judgment should be reversed.


       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

                              1)      The court of appeals’ judgment is reversed;

                              2)      Judgment is rendered that Ruthen James Weems III take
                                      nothing; and

                              3)      Each party shall bear their own costs incurred in this Court
                                      and in the court of appeals.


        Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the Sixth District and to the District Court of McLennan County, Texas, for observance.


                        Opinion of the Court delivered by Justice Guzman


                                          April 26, 2019
                                           **********